Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-15 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The combination of prior arts Albano et al., Cognigni et al. and Epstein do not teach claims 1 and 9. 
The reasons for allowance of independent claim 1 in the instant application are the combinations of all the limitations and specifically: 
“in response to a request to validate the at least one child data structure, retrieving the active state signature of the parent data structure and the active state signature of the at least one child data structure; comparing, by the at least one computing device, the retrieved active state signatures; in response to the retrieved active state signatures being inconsistent, comparing, by the at least one computing device, the retrieved active state signature of the at least one child data structure to a first prior state signature of the parent data structure; and in response to the retrieved active state signature of the at least one child data structure being consistent with the first prior state signature of the parent data structure, notifying, by the at least one computing device, at least one user associated with the request that the at least one child data structure is a match for the parent data structure, but out of sync with the parent data structure” as shown in the independent claim 1. 
the combinations of all the limitations and specifically: 
“retrieve and compare the active state signature for the parent data structure and the active state signature for the child data structure; in response to the retrieved active state signatures being inconsistent, compare the retrieved active state signature for the child data structure to N prior state signatures for the parent data structure, wherein N is an integer; and in response to the retrieved active state signature for the child data structure being consistent with an M-th one of the N prior state signatures for the parent data structure, where M is an integer and less than or equal to N, provide a notification including a designation that the child data structure is out of sync with, but matched to, the parent data structure” as shown in the independent claim and 9.
Thereby, the combination of limitations in claims 1 and 9 is not taught by the prior art.  Therefore, the Applicant’s Remarks have been found persuasive.
After further review of result of the searches conducted over the past, that claims most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims 1 and 9. The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.
An updated search for the prior art in EAST database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JAU SHYA MENG/Primary Examiner, Art Unit 2168